SHIVERS, Judge.
The state’s petition for writ of mandamus is GRANTED. State v. Wager, 599 So.2d 267 (Fla. 1st DCA 1992); State v. Whitaker, 590 So.2d 1029 (Fla. 1st DCA 1991); see State v. Griffith, 540 So.2d 916 (Fla. 2d DCA 1989). The trial court is directed to adjudicate Carter guilty, in compliance with the mandatory requirement set forth in section 316.656(1), Florida Statutes (1989), of driving under the influence of alcoholic beverages as proscribed by section 316.193(2)(b), Florida Statutes (1989). Carter is entitled to be present at that proceeding. We find no error in the withholding of adjudication of guilt as to the other offense, driving with a suspended or revoked license.
MINER and ALLEN, JJ., concur.